Citation Nr: 0201393	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from July 1973 to August 
1978 and from October 1980 to August 1984.  She died on May 
[redacted], 1995, and the appellant is her surviving spouse.  

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Among other things, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant provided oral testimony in support of his claim 
of entitlement to service connection for the cause of the 
veteran's death before a hearing officer at the RO in 
November 1996, a transcript of which has been associated with 
the claims file.

In February 1999, the Board of Veterans' Appeals (Board) 
remanded the matter to the RO for additional development.  
The RO completed all necessary development and issued a 
supplemental statement of the case in April 2001, which 
affirmed the previous denial of the claim.  The case has 
since been returned to the Board for further appellate 
review.

 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a), 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1973 to August 
1978 and from October 1980 to August 1984.  

The certificate of death establishes the veteran died on May 
[redacted], 1995, at the age of 40.  The immediate cause of death was 
listed as cardiopulmonary arrest, which is simply the 
stopping of the heart and lungs.  See Wright v. Brown, 9 Vet. 
App. 300, 301 (1996).  No underlying causes of death were 
listed, but autopsy results the following day establish the 
cause of death as hypertensive atherosclerotic cardiovascular 
disease.  

During the veteran's lifetime, service connection was granted 
for status post hysterectomy with bilateral salpingo-
oophorectomy (50 percent disabling) and migraine headaches 
(30 percent disabling).  
She was also service connected for medullary sponge kidney 
with recurrent nephrolithiasis, spastic colon, mitral valve 
prolapse, and left sciatica, each evaluated as noncompensably 
disabling.  The combined schedular evaluation was 70 percent 
from 1986.  Entitlement to special monthly compensation had 
been established for loss of use of a creative organ.

The service medical records document the veteran was 
routinely treated for her service-connected disabilities 
while on active duty, with the exception of mitral valve 
prolapse, which was asymptomatic.  These records 
intermittently include blood pressure readings considered 
normal by examiners.  Eventually, the severe combination of 
her disabilities resulted in a medical discharge from 
service.  

Specifically, the Physical Evaluation Board of the United 
States Air Force determined in July 1984 that the degree of 
disability from her uncontrolled migraine headaches, spastic 
colon, and medullary sponge kidney with recurrent 
nephrolithiasis warranted retirement.  Asymptomatic mitral 
valve prolapse was considered during their evaluation, but 
deemed not ratable.

The wealth of service medical records concentrates on the 
veteran's service-connected disabilities, particularly for 
treatment of her debilitating migraine headaches.  In-service 
complaints, treatment, and general reference to 
cardiopulmonary and cardiovascular complaints pertain to 
severe migraine headaches and mitral valve prolapse.  

With respect to any heart-related disorder, the service 
medical records only indicate a diagnosis of mitral valve 
prolapse.  A cardiopulmonary consultation in December 1982 
revealed a grade II systolic murmur.  Echocardiogram results 
disclosed a "mild, late systolic prolapse of the posterior 
mitral leaflet in some areas of the recording."  No symptoms 
resulting therefrom required in-service treatment.  

In December 1989, the veteran completed VA Form 21-2545, 
Report of Medical Examination for Disability Evaluation.  In 
addition to complaints related to her service-connected 
disabilities, she noted that she had a heart condition, which 
caused occasional chest pain.

As a military dependent after discharge (her spouse remained 
on active duty), the veteran continued to receive treatment 
at the medical facility on Dyess Air Force Base (AFB).  
Complaints of chest pain, however, did not begin until March 
1995, only two months prior to death.  The chest pain was 
initially described as substernal and related to coughing.  A 
provisional diagnosis of pneumonia was assessed.  

The following week, the veteran complained of sharp chest 
pain, but by her April 1995 visit, her migraine headaches 
were her only complaint.  Discharge diagnosis from Park Plaza 
Hospital shows a five-day admission for chronic, intractable 
headaches.  No other diagnosis was made.  

Hendrick Medical Center also treated the veteran.  Records 
from this facility show that she was only seen for treatment 
of her migraine headaches.  Chronic illnesses listed on these 
records reflect no disorders other than those service 
connected prior to her death.  

Admission records from the medical facility on Dyess AFB on 
the date of death note a history of nausea and vomiting the 
night before, as well as a long history of migraine 
headaches.  The veteran experienced full cardiac arrest and 
never recovered.  

The forensic pathologist's review of the veteran's internal 
systems during autopsy was generally unremarkable, with few 
exceptions.  The cardiac valves, including the mitral valve, 
were unremarkable.  There was no gross evidence of ischemic 
changes either of recent or remote origin, and 
atherosclerosis was considered mild.  The liver and 
genitourinary systems were within normal limits.  The 
pathologist further noted that the drugs detected by 
postmortem toxicology did not singly or in combination cause 
death.

Conversely, the pathologist noted that the heart was enlarged 
and that the lungs appeared severely congested and edematous; 
the tracheobronchial tree contained a small amount of frothy 
edema fluid.  

Dr. RKA, a former treating physician submitted a letter dated 
in September 1996.  He stated that, after his review of the 
list of prescribed medications, he did not see anything the 
veteran was taking that could have caused deterioration of 
her liver.  

The appellant provided oral testimony in support of his claim 
for service connection for the cause of the veteran's death 
before a hearing officer at the RO in November 1996, a 
transcript of which has been associated with the claims file.  

In November 1996, Dr. MA, the staff family physician at Dyess 
AFB, provided a statement in connection with the appellant's 
claim.  He noted the presence of April 1995 laboratory data, 
which indicated normal liver functioning.  The balance of his 
statement lists the medications the veteran was taking just 
prior to death, as well as medications she had taken during 
previous treatment periods. 

Post remand, the record contains a detailed September 1999 
pharmacological review and opinion of the veteran's 
medication regimen.  The reviewing pharmacologist determined 
that the medications did not have a resulting debilitating 
effect or general impairment of health to an extent that 
would render the veteran materially less capable of resisting 
the effects of other disease or injury primarily causing her 
death.  The pharmacologist noted that the major side effect 
of the majority of the medications prescribed is 
lethargy/drowsiness of short duration.  

Specifically, the pharmacologist stated that "none of the 
prescribed medications...would be responsible for liver 
damage/delayed heart damage/heart failure/renal failure or 
accelerated deterioration of any condition listed as service 
connected."  If anything, some of the prescribed medications 
may have lowered her blood pressure and provide other 
beneficial cardiac effect and thus extended her life span, 
according to the reviewing pharmacologist.  

In August 1999, a cardiologist also reviewed the record.  The 
cardiologist stated that while hypertensive cardiovascular 
disease may have possibly caused death, there was no definite 
evidence that the veteran's demise was cardiac in nature.  
Moreover, the cardiologist opined that the service-connected 
mitral valve prolapse had no effect on the overall health of 
the veteran, including any association with a presumably 
sudden cardiac death.   

The physician conducting the March 2001 VA file review 
(genitourinary examination) addressed the question of whether 
any kidney ailment was associated with the veteran's demise.  
After review of the record, he opined that kidney and bladder 
function were normal at the time of death, such that renal 
disease did not contribute to her death.  Parenthetically, he 
noted that although autopsy concluded the cause of death was 
hypertensive cardiovascular disease, blood pressure readings 
were normal throughout the treatment record.         

Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. 
§ 3.312.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  



The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).  
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  
Analysis

I. Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.  

The duty to notify has been satisfied in this case.  VA 
notified the appellant of information and evidence necessary 
to substantiate the claim, informing him that the information 
and evidence would essentially be obtained by VA (such as 
medical file opinion reviews).  38 U.S.C.A. § 5103 (West 
Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim, especially in light 
of the nature of the claim.  That is, he seeks entitlement to 
service connection for the cause of the veteran's death 
primarily on the basis of the effects of well-established 
treatment, such that anything less than expert medical 
opinions on point would probably not aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
3.159(d)).  

The appellant has been notified of his procedural and 
appellate rights.  The RO has provided the appellant with 
notice of the laws and regulations pertaining to entitlement 
to service connection for the cause of the veteran's death.  
For example, in the February 1997 statement of the case, the 
RO provided the appellant with specific citations to the laws 
and regulations pertaining to his claim.  
It notified him of his appellate rights and provided a 
discussion of why the claim had not been established thus 
far.  The appellant has been afforded the opportunity to 
present arguments in favor of his claim, and has in fact done 
so.  

The Board also finds that the appellant is not prejudiced by 
its consideration of his claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to the appellant under this new 
legislation.  The claim of entitlement to service connection 
for the cause of the veteran's death was initially raised in 
July 1995.  Since that time, VA has performed a considerable 
amount of development. 

The RO readjudicated the issue of entitlement to service 
connection for the cause of the veteran's death in April 1996 
and again in November 1996.  

The Board first reviewed the issue in this matter in February 
1999, at which time the case was remanded to the RO for 
additional development, which included obtaining medical 
opinions regarding the possibility of the existence of 
contributory and presumptive causes of death in the present 
claim.  The issue of secondary service connection due to 
medication was also raised by the Board's remand.  The RO has 
since completed the development.  Stegall, supra.    

Pursuant to the Board's remand order, the record now contains 
the recent medical assessments of a cardiologist, 
pharmacologist, and nephrologist, all of whom addressed the 
etiology of the veteran's death, and, as importantly, 
addressed all of the appellant's contentions.  The Board 
therefore finds that an additional file opinion review is 
unnecessary.  The Board has considered the appellant's own 
opinions in favor of his claim in the following section of 
this decision.      

As stated earlier, given the contentions advanced by the 
appellant in this case within the context of certain well-
established facts, further efforts to assist in obtaining 
evidence would not be reasonably justified.  38 U.S.C.A. 
§ 5103A.  





For example, in the present case, the appellant argues that 
service medical records from the veteran's initial period of 
active duty are absent from the record.  The available 
service medical records, which are indeed substantial, 
suggest several missing years of potential evaluation and 
treatment during her first tour of duty.  

Yet, any outstanding service records would likely show 
nothing more than earlier evidence of disorders for which the 
veteran was granted service connection.  It is highly 
improbable that service records from her first several years 
of in-service treatment would evidence a chronic 
cardiovascular heart disorder that was never mentioned again 
in years of subsequent in-service medical records, which 
repeatedly chronicled her past medical history for a variety 
of reasons, including multiple and comprehensive reviews by 
the United States Air Force Physical Evaluation Board.  

To be sure, even if these records did mention evidence of 
hypertensive cardiovascular disease, the probative value of 
such information would be significantly diminished by the 
overwhelming evidence of record, both in-service and post-
service, indicating otherwise.  For these reasons, any 
outstanding service medical records are not considered 
relevant.  Therefore, VA need not make an additional request.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).

In view of the foregoing, the appellant will not be 
prejudiced by the Board's actions.  A remand for adjudication 
of his claim by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


II. Cause of Death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before her death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

In this case, there remains some question as to the exact 
condition that caused death, as evidenced by the certificate 
of death, which lists no underlying causes for the 
cardiopulmonary arrest.  Also, some reviewing physicians have 
noted the absence of evidence consistent with a diagnosis of 
hypertensive cardiovascular disease.  Nevertheless, the 
autopsy results, which the Board finds to be the most 
probative on the matter, did in fact report hypertensive 
cardiovascular disease as the cause of death.  Therefore, the 
Board finds this to be the current disability, i.e., the 
condition that caused the veteran to die.  Carbino, supra.  
The appellant, at his November 1996 hearing, and again in his 
VA Form 9, has asserted that the veteran sustained heart and 
liver damage from the long-term effects of her prescribed 
medications (secondary service connection), which in turn 
contributed to her death.  38 C.F.R. §§ 3.310(a), 3.312.  The 
Board does not doubt the sincerity of the appellant's belief 
in this claimed causal connection.  The Board has carefully 
considered this argument but finds it unpersuasive in light 
of the complete absence of competent evidence supporting this 
contention, as well as the significant probative evidence to 
the contrary.  

The Board first notes that the appellant's opinion as to the 
etiology of the veteran's death cannot be considered 
competent evidence, as it is a question requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board cannot supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Regarding the appellant's contention of liver damage from 
medication, there is no evidence the liver was damaged, let 
alone that it substantially and materially caused or 
accelerated death.  The autopsy results indicate a virtually 
normal liver.  A treating physician letter submitted in 
connection with the current claim states that there was no 
medication taken that could have caused liver damage, and 
this was confirmed by VA's reviewing pharmacologist.  Liver 
function tests only one month prior to death showed no 
abnormalities.

Similarly, with respect to the appellant's contention of 
heart damage, there is no evidence that the 
heart/cardiovascular system was damaged by medication and 
that such damage substantially and materially caused or 
accelerated death.  Although the pathologist did note the 
presence of cardiomegaly, the remaining examination of the 
heart was virtually unremarkable, and the cause of death was 
deemed to be hypertensive atherosclerotic cardiovascular 
disease, which denotes a thickening of arterial walls.  
Zimmerman v. Principi, 4 Vet. App. 1 (1992).  

Additionally, the reviewing pharmacologist ruled out the 
possibility that the prescribed medications adversely 
affected the veteran, suggesting that several of the 
medications not only provided relief for their intended 
conditions, but that they likely had positive side effects 
beneficial to the heart.  

The Board has considered whether the principal cause of death 
was incurred during service or within the presumptive period.  
The competent evidence of record clearly shows the veteran 
did not have hypertensive atherosclerotic cardiovascular 
disease, or any manifestations of it, during service.  The 
service medical records are devoid of any heart-related 
disorder, with the exception of asymptomatic mitral valve 
prolapse.  

Moreover, post-service medical records are also negative for 
any hypertensive cardiovascular complaints or symptomatology.  
Treatment records leading up to the veteran's death show that 
her only consistent complaint was migraine headaches.  The 
veteran first mentioned chest pain five years after service, 
in 1989.  Prior to that, there are no reports of heart 
disease or symptomatology related thereto.  Hennessey v. 
Brown, 7 Vet. App. 143, 150 (1994).  Since arteriosclerosis 
is first mentioned in the autopsy report, there is no 
competent evidence relating it back to any relevant 
presumptive period.  38 C.F.R. §§ 3.307, 3.309.  

Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Board has considered all possible theories of 
entitlement.  The competent and probative evidence plainly 
establishes, however, that the disabilities for which the 
veteran was service-connected during her lifetime did not 
directly cause her death.  There is no evidence to this 
effect, and the appellant does not advance this contention. 





The evidence does not indicate that the veteran's service-
connected disabilities rendered her materially less capable 
of resisting the effects of other disease or injury that 
primarily caused the death.  The Board has considered that 
her service-connected disabilities include several that 
affect vital organs and their respective processes, such as 
her medullary sponge kidney (renal) and mitral valve prolapse 
(cardiovascular).  38 C.F.R. § 3.312(c).  

In this regard, the claims file now contains VA medical file 
opinions from both a cardiologist and a nephrologist.  The 
cardiologist unequivocally stated the service-connected 
mitral valve prolapse had no effect on the overall health of 
the veteran, and this is supported by the record as a whole.  
In similar fashion, the nephrologist concluded that renal 
function was normal and non-contributory to death, and this 
too is supported by the record.  The Board finds both medical 
opinions highly probative.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen the cause of death claim.  See 
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

